Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 9, 12, 16, and 17 have been amended, and new claims 18 have been added. Claims 1-18 are still pending.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed November 02, 2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered. However, applicant’s amendment changed the scope of the claim. Upon further consideration a new ground(s) of rejection is made in view of Bar-Aviv et al. (US 20130202177 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-10, 12- 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Aviv et al. (US 20130202177 A1) in view of Iijima (US 20160029992 A1). 
Regarding claim 1, Bar-Aviv et al. teaches a method for image-processing an image dataset acquired from a patient by a medical imaging apparatus (Fig. 1A item 1002, para [0082]; “At 1002, a high-resolution and noisy 3D original image I is acquired by a medical imaging device, such as a CT machine” see also para [0093]; “First, a richer dataset is used as input to the image processing algorithm. Due to the high information content, the algorithm is potentially capable of producing more accurate results.), wherein the image dataset comprises image values associated with image points (see page [0084]; “Optionally, the denoising procedure uses spatially dependent, parameters according to local noise characteristics at each point of the CT image, which are estimated at 1006) which is represented by image values within an image-value interval (see para [0124]; “Alternatively, the search pixels comprise only a subset of pixels in the image, for example only pixels within a search window around pixel i, or only some pixels selected randomly or at regular intervals within the search window, and/or only pixels with a grey value sufficiently close to that of pixel i”), wherein the method comprises: determining a non-linearly high-pass filtered enhancement dataset (see para [0002]; “a method and system for processing medical images to produce images with reduced noise and other desirable characteristics, more particularly, but not exclusively, to a method of processing CT images that takes into account non-uniform distribution of noise in the image, and/or uses nonlinear filters to retain fine detail” see also page [0153]; “First, a band-pass decomposition is performed on each slice of the high resolution raw CT image” band-pass decomposition technique implies both high-pass and low-pass filter) which wherein the enhancement dataset is confined to an image portion containing image values lying in the image-value interval (see para [0124]; “Alternatively, the search pixels comprise only a subset of pixels in the image, for example only pixels within a search window around pixel i, or only some pixels selected randomly or at regular intervals within the search window, and/or only pixels with a grey value sufficiently close to that of pixel i” see also para [[0191]; “The data produced by weighting each pixel in each of a portion of the transformed data sets within the portion of the transformed data sets using a non-uniform weight vector is referred to as a weighted transformed data set”) determining a result dataset by adding the enhancement dataset to the image dataset (see para [0070]; “A residual image, a difference between the original and denoised image, optionally filtered to remove noise and enhance edges, is added back, fully or in part, to the denoised image”) wherein the enhancement dataset is weighted by a weighting value (see para [0042-0044]; “the plurality of weighted transformed data sets includes selecting a pixel from the corresponding locations within the portion of the transformed data sets based on a desired value of a weighted pixel…… if a selected pixel has a weighted value greater than a certain threshold, a weighted average of ail pixels residing at corresponding locations within the portion of the transformed data sets is used instead of the selected pixel 9”) comprising a value that is greater than zero (see para [0178]; “For simplicity, the weights are shown in FIG. 7A before normalization - in practice, the weights are always normalized such that their sum equals 1. in the present example, each slice of the original image is multiplied by 1/4”), the weighting value defining a magnitude of the enhancement dataset (see para [0071]; “The specified magnitude and distribution of noise is achieved by adding noise to the image, with a spatial envelope that will achieve the desired magnitude and distribution of noise. Optionally, the noise is added by averaging the original image with the denoised image, using a spatially varying weighting parameter” see also para [0108]; “This choice of weighting stems from the following heuristic observation. Two image patches which are similar up to the magnitude of statistical noise in the image will receive a large weight, indicating their similarity. On the contrary, two patches which bear dissimilarities beyond the difference expected from the noise in the image will receive low weights”); and outputting the result dataset (see para [0082]; “Optionally, an output device 508 such as a display monitor displays the denoised image”). However, Bar-Aviv et al. does not teach as further claimed, but
Iijima teaches depicts an acquisition region of the patient containing at least one object to be enhanced (see para [0076]; “because corrected images have the stent marker located at the same coordinate point, the spatial filter can be applied exhaustively, thereby reducing high-frequency noise in a portion corresponding to the stent and allowing for enhanced visibility of the stent in the corrected images..”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings as taught by Iijima in order to detect the stent marker as the predetermined target (see para [0076])
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Bar-Aviv et al. in the combination further teach wherein the medical imaging apparatus is an X - ray apparatus (see para [0060]; “FIG. 6A is a noisy CT image made using a relatively low x-ray dose
Regarding claim 3, the rejection of claim 1 is incorporated herein.
see page [0055]; “For example, when conducting endovascular intervention treatment using a “balloon-tip catheter having a stent strut” for a stricture site in a blood vessel in the heart of the subject P, a doctor positions the device with reference to X-ray images generated by the X-ray diagnostic apparatus” stent implies medical device).
Regarding claim 4, the rejection of claim 3 is incorporated herein.
Iijima in the combination further teach wherein the medical device is a stent (see para [0059]; “he marker coordinate detection unit 26a detects coordinate points of stent markers attached to a stent or a coordinate point of one point depending on the stent markers (for example, the midpoint there between) in the new image”).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
Bar-Aviv et al. in the combination further teach wherein the determining of the non-linearly high-pass filtered enhancement dataset comprises: determining an interim dataset by applying a non-linear low-pass filter to image points (see para [0184]; “The non-linear down-sampling procedure presented in this patent application is based on an invertible band-pass decomposition technique, possibly a Laplacian pyramid decomposition” band-pass decomposition technique implies both high-pass and low-pass filter) see also para [0189]; “First, each slice I.sub.k of the high resolution raw CT image I is decomposed into a Laplacian pyramid of band-pass components: I.sub.k.fwdarw.L.sub.k.sup.0, L.sub.k.sup.1, L.sub.k.sup.2, . . .where the top level of the pyramid L.sub.k.sup.0 is a low-pass filtered version of I.sub.k and L.sub.k.sup.1, L.sub.k.sup.2, . . . are band-pass filtered versions of the same image”) satisfying a selection condition that evaluates image values (see para [0154]; “The selected value is optionally the one with the highest absolute value amongst all n.sub.s pyramids, unless this value is higher than a certain threshold, for example 10 HU, in which case the average across all n.sub.s pyramids is taken. Finally, the thicker CT slice is formed by reconstructing the formed pyramid structure. All of the thicker slices together form the lower resolution image, with the nonlinear procedure tending to preserve fine detail in directions along each slice, perpendicular to the slice direction” wherein the selection condition selects an image point when an image value of the image point lies within the image-value interval (see para [0124]; “Alternatively, the search pixels comprise only a subset of pixels in the image, for example only pixels within a search window around pixel i, or only some pixels selected randomly or at regular intervals within the search window, and/or only pixels with a grey value sufficiently close to that of pixel i”).
Iijima in the combination further teach determining the non-linearly high-pass filtered enhancement dataset by subtracting the interim dataset from the image dataset pixel by pixel (see para [0078]; “The image post-processing unit 26c performs low-frequency component removal filtering with a high-pass filter. The contrast thus can be reduced in a background portion in each of the corrected images, which is a portion other than the stent portion”).  
Regarding claim 6, the rejection of claim 5 is incorporated herein.
Bar-Aviv et al. in the combination further teach wherein, for the low-pass filtering, image points lying within a filter mask being used around an image point under consideration are rated according to a difference between an image value of the image points lying within the filter mask and the image value of the image point under consideration (see para [0181]; “The masks used are actually filters, in this case the filter is a discretization of a 1D rectangular window function of length of 3 1/2 pixels (slices), centered at pixels 1 1/6, 4 1/2, 7 etc. That is, 1 1/6+3 1/2z, where z .di-elect cons.Z.sup.+” see also para [0072]; “The noise level is found, for example, at a given voxel, by looking at a large window around that voxel. Within the large window, only voxels within a certain range of grey values are considered. The range optionally depends on the tissue being imaged, for example only voxels in a middle range for that tissue are considered. For each of those voxels, a local measure of variation in grey values, for example a standard deviation, is found within a small window”), wherein more widely divergent image values result in a lower weighting, and wherein the low-pass filtering is performed based on the rating (see para [0070]; “The noise level is found, for example, at a given voxel, by looking at a large window around that voxel. Within the large window, only voxels within a certain range of grey values are considered. The range optionally depends on the tissue being imaged, for example only voxels in a middle range for that tissue are considered. For each of those voxels, a local measure of variation in grey values, for example a standard deviation, is found within a small window”), a bilateral filter is used as the low-pass filter (see para [0106]; “Optionally, C is filtered using a bilateral filter such as those described by C” see also para [0117]; “Another prior art noise reduction method, the bilateral filter, which is a nonlinear filter, tries to avoid this problem by averaging the grey value I.sub.i of a pixel i with the grey values I.sub.j primarily of other pixels j that resemble it in grey value”), a weighted median filter is used as the low-pass filter, or a combination thereof (see para [0132]; “For example, the similarity in the feature values is used to calculate an abstract distance measure d(F.sub.1, F.sub.2), as described above, each search pixel j is assigned a weight W.sub.j based on its distance measure from pixel i, and the estimated true grey value of pixel i is found from a weighted average of the grey values of the search pixels j, with weights W.sub.j. The average can be a mean, a median, a mode, a mean with outliers removed, or any other type of average”).  
Regarding claim 7, the rejection of claim 6 is incorporated herein. 
Iijima in the combination further teach wherein the image-value interval is selected such that anatomical structures, medical aids, or a combination thereof in the acquisition region that do not correspond to the object are not selected for filtering (see para [0138]; “Here, suppose that the operator selects, as a reference point, the coordinate point of the stent marker in the “preliminary image at 70% in the R-R interval” out of the two preliminary images in which the stent marker has been designated. In this case, as illustrated in FIG. 23A, the periodic trace data acquisition unit 26d calculates, as a correction vector, the difference between a coordinate point of the stent marker detected in each of the preliminary images by the marker coordinate detection unit 26a and the reference point in the “preliminary image at 70% in the R-R interval”) see page 1909, right column, section II.B.4: “Ideally, the algorithm would use a ﬁlter which separates edges of anatomical structures from the remainder of the image”).
Regarding claim 9, the rejection of claim 6 is incorporated herein.
Bar-Aviv et al. in the combination further teach wherein the weighting value is a coefficient selected in a range of 1 to 20 (see para [0178]; “For simplicity, the weights are shown in FIG. 7A before normalization - in practice, the weights are always normalized such that their sum equals 1. in the present example, each slice of the original image is multiplied by 1/4” ).
  Regarding claim 10, the rejection analysis of claim 7 is equally applicable here.
Regarding claim 12, the rejection analysis of claim 6 is equally applicable here.
Regarding claim 13, the rejection of claim 1 is incorporated herein.
et al. in the combination further teach wherein the image dataset is three- dimensional and exists in a form of sectional images or slice images (see para [0152]; “when applied to a three-dimensional image that comprises slices arranged in a slice direction, the procedure results in an image that has reduced resolution in the slice direction, but the resolution is not reduced in directions along each slice, for example in the plane of a planar slice, perpendicular to the slice direction”), wherein an associated result image of the result dataset is determined successively for all the sectional images or slice images (see also para [0153]; “First, a band-pass decomposition is performed on each slice of the high resolution raw CT image. For example, the slice is transformed into a Laplacian pyramid. Laplacian pyramids are described, for example, by P. J. Burt and E. H. Adelson, cited above. Then, for each set of ns consecutive slices, for example each set of 4 slices, a single pyramid structure, corresponding to a single thicker slice, is optionally created in the following manner. For at least some levels of the pyramid, a nonlinear procedure is used to combine the ns slices to form that level of the pyramid for the thicker slice, although this need not be done for all levels of the pyramid”).  
Regarding claim 16, the rejection of claim 1 is fully incorporated herein. See also para [0082]; “The image is reconstructed from raw data acquired by an imaging device 502 from a patient 504, using a controller 506, for example a computer, or dedicated circuitry associated with the imaging device. The controller may also perform any or all of the denoising procedures described below” of Bar-Aviv et al.).
Regarding claim 17, the rejection of claim 1 is fully incorporated herein. (See also para [0050]; “As software, selected tasks according to embodiments of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system. In an exemplary embodiment of the invention, one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions. Optionally, the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data. Optionally, a network connection is provided as well” of Bar-Aviv et al.)
Regarding claim 18, the rejection of claim 1 is incorporated herein.
 Bar-Aviv et al. in the combination further teach wherein image points around an image point under consideration within the image portion are rated according to a difference between the respective image values of the image points and the image value of the image point under consideration, (see para [0137]; “For comparison, FIG. 6C shows a low noise image 404, obtained using a normal x-ray dose for this kind of image. Noise reduced image 402 has considerable less noise than original image 400, and more detail can be seen, particularly in the brain where there is relatively low contrast between different tissues. Image 402 appears to be closer in quality to low noise image 404, than to image 400” see also para [0208]; “For comparison, FIG. 6C shows a low noise image 404, obtained using a normal x-ray dose for this kind of image. Noise reduced image 402 has considerable less noise than original image 400, and more detail can be seen, particularly in the brain where there is relatively low contrast between different tissues. Image 402 appears to be closer in quality to low noise image 404, than to image 400”) and wherein a non-linear filtering is performed based on the ratings in the determining of the enhancement dataset (see para [0089]; “A final reduction in resolution is optionally performed using a non-linear resolution reduction procedure”).   

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Aviv et al. in view of Iijima as applied to claims above and further in view of Meyer et al. NPL (“Frequency split metal artifact reduction (FSMAR) in computed tomography”). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. The combination of Bar-Aviv et al. and Iijima as a whole does not teach as further claimed, but
Meyer teach wherein the medical aids comprise coils in an aneurysm (see page 1905, left column; “The second example is a patient after coiling of an intracranial aneurysm”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings as taught by Meyer in order to remove the blurring by introducing slight streaks close to the coil (see page 1905, left column).
Regarding claim 11, the rejection analysis of claim 8 is equally applicable here.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Aviv et al. in view of Iijima as applied to claims above and further in view of Ostermeier et al. (US 8942789 B2).
Regarding claim 14, the rejection of claim 13 are incorporated herein. The combination of Bar-Aviv et al. and Iijima as a whole does not teach as further claimed, but Ostermeier et al teaches wherein the result dataset is displayed in a volume- rendered manner, as a thin-slab maximum intensity projection, as a multiplane reconstruction, or a combination thereof (see col. 1, line 55-57; “FIGS. 3A, B show the "usual" way to visualize aortic angiographies, the MPR (Multi-Planar Reformation) mode--respectively a volume rendering VRT shown in FIG. 3B”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings as taught by Ostermeier et al in order to provide a clear view on the organ by straightening the aorta (see Col.1, line 55-57).
Regarding claim 15, the rejection analysis of claim 14 is equally applicable here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668